   Case 2:19-cv-00582-DAK Document 21 Filed 03/01/21 PageID.87 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 DALLIN HAWKINS,
                                                     MEMORANDUM DECISION
                        Plaintiff,                   & ORDER DENYING SECOND
                                                     & THIRD MOTIONS FOR
 v.                                                  RELIEF FROM JUDGMENT
 SANDY CITY POLICE DEP’T et al.,                     Case No. 2:19-CV-582 DAK
                        Defendants.                  District Judge Dale A. Kimball



        On October 23, 2019, concluding Plaintiff had been unresponsive in his litigation--

specifically, failing to file his certified six-month inmate account statement--the Court dismissed

his case without prejudice. (ECF No. 7.) Nearly eight months later, on June 19, 2020, Plaintiff

filed Motion to Set Aside Judgment. (ECF No. 9); Fed. R. Civ. P. 60(b). On June 25, 2020,

denying his motion, the Court ruled that Plaintiff has not shown that any Rule 60(b) grounds for

relief exist here.

        Less than two weeks later, on July 9, 2020, Plaintiff filed another Motion to Set Aside

Judgment, (ECF No. 13.) Regarding his failure to file his inmate account statement as ordered,

he argued in totality, “Hawkins claims mistake, inadvertence & excusable neglect as he has

provided the court, in the past, with his 6-month account history & again provides his 6-month

account history attached with this motion.” (Id.) He further asserted “newly discovered evidence

has come to light,” trying to have the judgment set aside on that ground as well. (Id.) He attached

a supporting memorandum that addressed only arguments outside his failure to provide the six-
  Case 2:19-cv-00582-DAK Document 21 Filed 03/01/21 PageID.88 Page 2 of 3




month statement. (ECF No. 13, at 2-4.) Three weeks later, he filed an uncertified inmate-account

statement. (ECF No. 17.)

       On October 14, 2020, Plaintiff followed up with a third Motion to Set Aside Judgment.

(ECF No. 19.) Regarding his failure to file his inmate account statement as ordered, he argued in

totality, “Hawkins states mistake, inadvertence, & excusable neglects as he has provided the

court with his 6-month account history twice, the last on 07/09/20. Hawkins again attaches his

account history attached hereto.” (Id.) He then went on to again assert newly discovered

evidence. (Id.) He filed another uncertified inmate account statement. (ECF No. 20.)

       Federal Rule of Civil Procedure 60(b) states in relevant part:

               (b) Grounds for Relief from a Final Judgment, Order, or
               Proceeding. On motion and just terms, the court may relieve a
               party or its legal representative from a final judgment, order, or
               proceeding for the following reasons:
                       (1) mistake, inadvertence, surprise, or excusable neglect;
                       (2) newly discovered evidence that, with reasonable
                       diligence, could not have been discovered in time to move
                       for a new trial under Rule 59(b);
                       ....

       Plaintiff has not shown that any of these grounds for relief exist here. He merely recites

the exact words, “mistake, inadvertence, & excusable neglect” from the rule, without providing

any details or context for his lapses. He then fails again to follow the Court’s earlier order

requiring a certified account statement. (ECF No. 5.) Plaintiff’s other asserted ground of “newly

discovered evidence” is irrelevant to the technical reason for dismissal and so does not provide a

basis to relieve Plaintiff from final judgment.

       Plaintiff thus--again--does not meet the standard for relief under Rule 60(b); the Court’s

October 23, 2019 Order and Judgment stand. (ECF Nos. 7 & 8.)



                                                                                                    2
  Case 2:19-cv-00582-DAK Document 21 Filed 03/01/21 PageID.89 Page 3 of 3




                                            ORDER

       IT IS ORDERED that Plaintiff’s post-judgment motions are DENIED. (ECF Nos. 13,

14, 19.) This action remains closed.

       IT IS FURTHER ORDERED that the Clerk of Court must mail to Plaintiff a packet,

including a blank-form complaint and information on how to file the complaint, should he wish

to file a new case. This action was dismissed without prejudice, so Plaintiff may file a new

complaint in a new case regarding the same Defendants and claims in this case.

               DATED this 1st day of March, 2021.

                                             BY THE COURT:




                                             JUDGE DALE A. KIMBALL
                                             United States District Court




                                                                                                3
